                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


MICHAEL WOLCOFF

           Petitioner,

v.                                               Case No. 3:17-cv-275-J-32MCR

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                     ORDER

      Petitioner, a former inmate of the Florida penal system, initiated this case

by filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254,

see Doc. 1. He attacks an allegedly unlawful sentence entered in Duval County,

Florida, circuit court case number: 16-2001-CF-6359, see id. at 15. Respondents

filed a Response, see Doc. 10 (Resp.), with exhibits.1 Although not a named

respondent in this action, the Florida Department of Corrections filed a Limited

Response to the Petition, see Doc. 5. Petitioner filed a reply, see Doc. 11.

      Petitioner raises the following single ground for relief:

                    Credit for time served


      1   The Court refers to the Response exhibits as “Resp. Ex.”
                   Defendant filed 2 motions regarding credit for
            time served on a split sentence case. Due process rights
            were violated when judge refused to award credit by
            filling out sentence sheet correctly. No waiver of credit
            can be found. Defendant exhausted his appeals in 1st
            D.C.A. and was P.C.A-ed and denied again on 7-18-16

                   ...

                   Therefore, petitioner asks that the Court grant
            the following relief: to be awarded prior prison credit on
            case 01-6359 (Duval County FL.). The Box on sentence
            sheet was left blank so D.O.C. will not apply credit. I
            ask that the box be checked so I may receive all credit
            for time served on this sentence.

Doc. 1 at 5, 15.

      To add context, the Court summarizes only the procedural history

necessary for purposes of this Order. On August 31, 2001, Petitioner entered a

negotiated plea of guilty to trafficking in oxycodone. Resp. Ex. C. That same

day, pursuant to his negotiated disposition, the trial court sentenced Petitioner

to a ten-year term of incarceration to be followed by a five-year term of

probation. Resp. Ex. E. Approximately two years into the probationary term of

his split sentence, on August 1, 2012, Petitioner entered a negotiated plea of

guilty to violation of probation. Resp. Ex. Y. That same day, the trial court

revoked his probation and sentenced Petitioner to a ten-year term of

incarceration with 380 days of jail credit. Resp. Ex. AA. The trial court further

ordered that his sentence run concurrent with the sentences Petitioner was

serving for convictions in Putnam County, Florida, 2011cf1320, and Clay

                                        2
County, Florida, 2012cf0637. Resp. Ex. BB. Petitioner did not seek a direct

appeal, but he did file a postconviction motion requesting that the trial court

award him prior prison credit. Resp. Ex. KK at 1, 2-4. The trial court denied

Petitioner’s request, see id. at 5-6, and the First District Court of Appeal per

curiam affirmed the denial without a written opinion, see Resp. Ex. NN.

      Here, Petitioner alleges that the state court erred in denying him prior

prison credit and requests the Court to award him that credit, ultimately

seeking to change the date he is to be released from custody. However, a review

of the FDOC’s website shows that Petitioner was released from the FDOC’s

custody on January 15, 2020.2 See Corrections Offender Network, Florida

Department of Corrections, available at http://www.dc.state.fl.us/AppCommon/

(last visited Jan. 27, 2020). Because Petitioner challenges the status of his

confinement, rather than his underlying conviction, there are no collateral

consequences for the Court to consider. His release from state custody has

rendered this action moot. See Hernandez v. Wainwright, 796 F.2d 389, 390

(11th Cir. 1986); Smith v. Sec’y, Dep’t of Corr., No. 17-11330-G, 2017 WL

4457448, at *2 (11th Cir. 2017); see also Bailey v. Southerland, 821 F.2d 277,

278-79 (5th Cir. 1987).




      2 The FDOC’s website indicates that Petitioner is currently serving a term
of community control that was likely imposed in either his Putnam County case
or his Clay County case.

                                       3
      Further, even if Petitioner’s release does not render this action moot,

Petitioner’s claim is not cognizable on federal habeas review. Petitioner’s claim

is only premised upon state law. See Doc. 1; Doc 11 (citing Johnson v. State, 60

So. 3d 1045 (Fla. 2011); State v. Green, 547 So. 2d 925 (Fla. 1989)). The

Eleventh Circuit Court of Appeals “consistently [has] held that federal courts

can not review a state’s alleged failure to adhere to its own sentencing

procedures.” Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988). Although

Petitioner attempts to bring his claim within the purview of this Court’s

jurisdiction by alleging a due process violation, “it is clear that his [P]etition is

based exclusively on state law issues which are merely ‘couched in terms of . . .

due process.’” Branan, 861 F.2d at 1508 (quoting Willeford v. Estelle, 538 F.2d

1194, 1198 (5th Cir. 1976)). As such, the Petition is due to be dismissed.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.    The Petition (Doc. 1) is DENIED as moot and this case is

DISMISSED without prejudice.

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      3.    If Petitioner appeals the dismissal of this case, the Court denies a




                                         4
certificate of appealability.3 Because the Court has determined that a certificate

of appealability is not warranted, the Clerk shall terminate from the pending

motions report any motion to proceed on appeal as a pauper that may be filed

in this case. Such termination shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 27th day of

January, 2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge


Jax-7


C:      Michael Wolcoff, #605720
        Barbara Debelius-Enemark, Esq.




        The Court should issue a certificate of appealability only if a petitioner
        3

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
presented were ‘adequate to deserve encouragement to proceed further,’”
Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
463 U.S. 880, 893 n.4 (1983)). Upon due consideration, the Court will deny a
certificate of appealability.

                                        5
